Case 1:21-cv-20684-BB Document 4 Entered on FLSD Docket 02/18/2021 Page 1 of 4

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

Case No.:

JOHN PAUL MAC ISAAC,

Piaintiff,

v.

TWITTER, INC.,
a Delaware Corporation,

Defendant.

/

 

MOTION TO APPEAR PRO HAC VICE,
CONSENT TO DESIGNATION, AND REQUEST TO
ELECTRONICALLY RECEIVE NOTICES OF ELECTRONIC FILING

In accordance with Local Rules 4(b) of the Rules Governing the Admission, Practice, Peer
Review, and Discipline of Attorneys of the United States District Court for the Southern District
of Florida, the undersigned respectfully moves for the admission pro fac vice of Brian R. Della
Rocca, Esquire of the law firm of Compass Law Partners, 51 Monroe Street, Suite 408, Rockville,
Maryland 20850, 240-454-1013, for purposes of appearance as co-counsel on behalf of John Paul
Mac Isaac in the above-styled case only, and pursuant to Rule 2B of the CM/ECF Administrative
Procedures, to permit Brian R. Della Rocca, Esquire to reccive electronic filings in this case, and
in support thereof states as follows:

1, Brian R, Della Rocca, Esquire is not admitted to practice in the Southern District
of Florida and is a member in good standing of the State of Maryland.

2. Movant, Wesley R. Harvin, II, Esquire, of the law firm of Harvin & Harvin, LLP,
900 E. Ocean Blvd., Suite 210B, Stuart, FL 34994, is a member in good standing of The Florida
Bar and the United States District Court for the Southern District of Florida and is authorized to
file through the Court’s electronic filing system. Movant consents to be designated as a member
of the Bar of this Court with whom the Court and opposing counsel may readily communicate

regarding the conduct of the case, upon whom filings shall be served, who shall be required to
Case 1:21-cv-20684-BB Document 4 Entered on FLSD Docket 02/18/2021 Page 2 of 4

regarding the conduct of the case, upon whom filings shall be served, who shall be required to
electronically file and serve all documents and things that may be filed and served electronically,
and who shall be responsible for filing and serving documents in compliance with the CM/ECF
Administrative Procedures. See Section 2B of the CM/ECF Administrative Procedures.

3. In accordance with the local rules of this Court, Brian R. Della Rocca, Esquire has
made payment of this Court’s $200.00 admission fee. A certification in accordance with Rule 4(b)
is attached hereto.

4, Brian R. Della Rocca, Esquire, by and through designated counsel and pursuant to
Section 2B CM/ECF Administrative Procedures, hereby requests the Court to provide Notice of
Electronic Filings to Brian R. Della Rocca, Esquire at email address: bdellarocca@compass-
law.com.

WHEREFORE, Wesley R. Harvin, II, Esquire, moves this Court to enter an Order Brian
R. Della Rocca, Esquire, to appear before this Court on behalf of John Paul Mac Isaac, for all
purposes relating to the proceedings in the above-styled matter and directing the Clerk to provide

notice of electronic filings to Brian R. Della Rocca, Esquire.

Date: February 18, 2021 Respectfully submitted,

 

 

Wesley R‘ Harvin, fl, Esquire
Fla Bar ID #52706
wesharvin@gmail.com

Harvin & Harvin LLP

900 E. Ocean Blvd. Suite 210B
Stuart, FL 34994
772.286.3630

Attorneys for John Paul Mac Isaac
Case 1:21-cv-20684-BB Document 4 Entered on FLSD Docket 02/18/2021 Page 3 of 4

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

Case No.:

 

JOHN PAUL MAC ISAAC,
Plaintiff,
Vv.

TWITTER, INC.,
a Delaware Corporation,

Defendant.

CERTIFICATION OF BRIAN R. DELLA ROCCA, ESQUIRE

Brian R. Della Rocca, Esquire, pursuant to Rule 4(b) of the Rules Governing the Admission,
Practice, Peer Review, and Discipline of Attorneys, hereby certifies that: (1} I have studied the
Local Rules of the United States District Court for the Southern District of Florida; (2) I am a

member in good standing of Maryland State Bar; and (3) 1 have not filed three or more motions for

oe

Brian R. Della Rocca, Esquire
Compass Law Partners

51 Monroe Street, Suite 408
Rockville, Maryland 20850

Ph: 240.454.1013

Fax: 301.740.2297
bdellarocca@compass-law.com

pro hac vice admission in this District within the last 365 days.
Case 1:21-cv-20684-BB Document 4 Entered on FLSD Docket 02/18/2021 Page 4 of 4

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

Case No.:
JOHN PAUL MAC ISAAC,
Plaintiff,
v.
TWITTER, INC.,
a Delaware Corporation,
Defendant.
/

 

ORDER GRANTING MOTION TO APPEAR
PRO HAC VICE, CONSENT TO DESIGNATION AND REQUEST TO
ELECTRONICALLY RECEIVE NOTICES OF ELECTRONIC FILING

THIS CAUSE having come before the Court on the Motion to Appear Pro Hac Vice for
Brian R. Della Rocca, Esquire, Consent to Designation, and Request to Electronically Receive
Notices of Electronic Filing (the “Motion”), pursuant to the Rules Governing the Admission,
Practice, Peer Review, and Discipline of Attorneys in the United States District Court for the
Southern District of Florida and Section 2B of the CM/ECF Administrative Procedures. This Court
having considered the motion and all other relevant factors, it is hereby

ORDERED AND ADJUDGED that:

The Motion is GRANTED. Brian R. Della Rocca, Esquire, may appear and participate in
this action on behalf of John Paul Mac Isaac. The Clerk shall provide electronic notification of all
electronic filings to Brian R. Della Rocca, Esquire, at bdellarocca@compass-law.com.

DONE AND ORDERED in Chambers at , Florida, this
day of

 

 

United States District Judge

Copies furnished to: All Counsel of Record
